Citation Nr: 0822648	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-31 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disorder 
(claimed as left eye injury).

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a right orbital blowout 
fracture, to include scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In addition to the claims on appeal, the veteran's September 
2006 VA Form 9 properly perfected his appeal for a 
compensable rating for left foot fracture residuals.  
However, the veteran withdrew this appeal in January 2007 and 
it is not for consideration herein.

Also, in July 2007 correspondence, the veteran requested a 
Travel Board hearing.  However, the veteran failed to appear 
at a Travel Board hearing scheduled for October 2007.


FINDINGS OF FACT

1.  The veteran's only left eye disability is refractive 
error of hyperopia with astigmatism.

2.  A bilateral carpal tunnel disability was not present 
during active duty or for many years thereafter, and the 
veteran's current carpal tunnel disability is not 
etiologically related to active duty.

3.  The veteran's right orbital blowout fracture residuals 
have for the entire period of increased rating claim 
manifested scars of the face that are superficial, stable, 
nontender on objective demonstration, cause no limitation of 
motion or function, do not involve an area of more than 144 
square inches, and do not result in disfigurement.



CONCLUSIONS OF LAW

1.  Service connection for a left eye disorder, diagnosed as 
vision loss due to refractive error, including hyperopia with 
astigmatism, is precluded by the regulations.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303(c), 4.9 (2007).

2.  A bilateral carpal tunnel syndrome disability was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

3.  The criteria for a compensable disability rating for 
right orbital blowout fracture residuals have not been met 
for any period of increased rating claim.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.31, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in June 2005, prior to its initial adjudication of 
these claims.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a March 2006 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
It also informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the right orbital blowout fracture 
residual disability would not establish the veteran's 
entitlement to an increased rating.  In any event, the 
veteran was provided the specific criteria for rating the 
disability in the Statement of the Case (SOC).

The veteran was provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought in 
March 2006, prior to issuance of the August 2006 SOC.  So, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Regardless, 
as explained below, the Board has determined that service 
connection is not warranted for the veteran's left eye and 
bilateral carpal tunnel disabilities, and an increased 
(compensable) rating is not warranted for the veteran's right 
orbital blowout fracture residuals.  Consequently, no new 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Also, as mentioned in the 
introduction, the veteran was scheduled for a hearing before 
a Veterans Law Judge and he failed to appear without showing 
cause or requesting postponement.  The Board finds that the 
duty to assist has been met.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street." If a claimant wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.).

Further, for the reasons detailed below, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for the veteran's claimed left eye and 
bilateral carpal tunnel disabilities.  As such, no additional 
development, to include a medical examination and/or opinion, 
is warranted based on the facts of this case.  In sum, the 
Board is satisfied that that any procedural errors in the 
originating agency's development and consideration of these 
claims were insignificant and non prejudicial to the 
veteran.  Accordingly, the Board will address the merits of 
the claims.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection Analysis

Service Connection for Left Eye Disability

Service treatment records are negative for a left eye 
disability.  An outpatient note from September 1979 states 
that the veteran struck his left forehead with a steering 
wheel.  He stated that he did not strike it hard.  Small 
swelling was noted around the left eye and the veteran was 
diagnosed with a small contusion.  No specific trauma to the 
left eye was indicated.  The veteran's separation examination 
indicates that he had 20/20 vision in his left eye and 
contained no other complaints or findings relating to the 
veteran's left eye.

Immediately following separation, in November 1992, the 
veteran underwent a VA visual examination.  He gave no 
complaints of left eye injury or disability.  Upon physical 
examination, the veteran had full motility in his left eye.  
He also had 20/20 vision in his left eye both near and far, 
and intact peripheral visual field by confrontational 
counting fingers.  Gonoscopy revealed visual angles in both 
eyes that were narrower in the temporal aspect, characterized 
as grade II.  Left eye examination was otherwise normal.  
While the veteran had uncorrected 20/20 vision at this time, 
he was still diagnosed with latent hyperopia.

Defects of form and structure of the eye of developmental 
origin, such as regular astigmatism, myopia (other than 
malignant or pernicious), hyperopia and presbyopia, will not 
in themselves be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress in service.  38 C.F.R. 
§§ 3.303(c), 4.9.  As such, regardless of the character or 
the quality of any evidence which the veteran could submit, a 
strictly developmental defect, such as refractive error, 
including latent hyperopia, cannot be recognized as a 
disability under the terms of the VA's Schedule for Rating 
Disabilities and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn 
v. Brown, 
8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 
(1992).  There are, however, certain limited exceptions to 
this rule.  Service connection may be granted for hereditary 
diseases that either first manifested themselves during 
service or which preexisted service and progressed at an 
abnormally high rate during service.  VAOPGCPREC 67-90.  
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted.  VAOPGCPREC 82-90.

At a June 2005 VA eye examination, the veteran complained of 
decreased vision when not wearing glasses.  He denied any 
other complaint.  Physical examination of the left eye was 
negative, except for some visual field loss corrected to 
20/20 bilaterally.  The veteran was diagnosed with mild 
hyperopia and astigmatism.  Apart from refractive error there 
are no findings of a left eye disability.

The medical evidence of record does not show that the 
veteran's hyperopia or astigmatism is associated with any 
disability attributable to service.  To the extent that the 
veteran has "decreased vision" due to refractive error, that 
condition is considered to be developmental and not a 
disability based on VA law.  There is no evidence of record 
showing that the veteran's current left eye disability is 
related to disease or injury that occurred during service, to 
include consideration of a superimposed injury or disability.

The veteran stated in an informal conference that doctors 
once told him that his claimed left eye disability was caused 
by the trauma to his right eye during service. The record 
does not include evidence of such an opinion.  The Court has 
held that a veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Therefore, the veteran's assertions as to the nexus, standing 
alone, do not provide a basis on which to grant his claim.

The Board acknowledges the veteran's belief that he has a 
left eye disability that is causally related to active 
service.  However, there is no evidence of a left eye injury 
during service and the veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

In summary, the veteran's latent hyperopia with astigmatism 
is a congenital or developmental condition.  There is no 
showing of superimposed disease or injury to the left eye in 
service and a clear preponderance of the evidence of record 
is against a finding that defective vision is due to an 
acquired disability in service.  As the preponderance of the 
evidence is against a finding that a superimposed eye injury 
occurred in service, the claim for service connection for 
defective vision of the left eye must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. at 430 (1994).

Service Connection for Carpal Tunnel Syndrome

Service medical records are negative for evidence of carpal 
tunnel syndrome.  The veteran's Department of Defense Form 
214 shows his receipt of a parachutist's badge.  His military 
occupational specialties are listed as a heavy wheeled 
vehicle mechanic, a wire systems installer, and a telephone 
systems installer.  There is no indication that he was 
treated for any repetitive movement disability.

Following separation, the veteran underwent an October 1992 
VA general medical examination in conjunction with a claim 
for VA disability benefits.  At this time, he made no 
complaints of carpal tunnel-related symptoms.  Physical 
examination revealed no vascular, neurological, or 
skeletomuscular problems pertaining to the veteran's upper 
extremities.

VA outpatient records from May 2005 include the veteran's 
complaints of a history of bilateral hand numbness for at 
least 6 months.  The veteran stated at this time that he was 
occupied as a roofer and frequently used tools with 
repetitive motion.  He was given a provisional diagnosis of 
carpal tunnel syndrome.  This is the first evidence of 
bilateral carpal tunnel syndrome and it appears over 12 years 
following the veteran's separation from active duty.  This 
gap in time is unfavorable to the veteran's claim and it 
establishes that the veteran's disability was not continuous 
since service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).

Evidence linking the veteran's carpal tunnel syndrome to 
military service is limited to the veteran's own statements.  
As noted above, however, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu, Supra.

In conclusion, while the veteran has been diagnosed with 
carpal tunnel syndrome, there is no evidence of this 
disability in service or for many years thereafter and no 
medical evidence linking the veteran's current disability to 
his active military service.

Accordingly, service connection is not in order for either of 
these claimed disabilities.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.



Increased Rating for Right Orbital Blowout Fracture Residuals 
with Scarring

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
eight characteristics of disfigurement, for purposes of 
evaluation under 
38 C.F.R. § 4.118, are:  (1) A scar five or more inches [13 
or more centimeters (cm.)] in length; (2) A scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3) The 
surface contour of the scar is elevated or depressed on 
palpation; (4) The scar is adherent to underlying tissue; (5) 
The skin is hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) The skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic  Code 7801.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A note following Diagnostic 
Code 7803 provides that a "superficial" scar is one not 
associated with underlying soft tissue damage, whereas an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118.

Also, under Diagnostic Code 7805, other scars may be rated on 
the basis of limitation of function of the affected part.  38 
C.F.R. § 4.118.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating shall be 
assigned.  
38 C.F.R. § 4.7 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Increased Rating Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's scars of the head.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard, the Board notes only that service medical records 
from June 1992 indicate the veteran presented for treatment 
of a laceration and orbital blowout fracture on the right 
side of his face.  At this time he indicated it was due to a 
"mugging."  Surgery was required to repair the veteran's 
right orbital blowout fracture, and this took place in June 
1992 as well.

At the outset, the Board notes that the veteran is also 
currently service connected for scars to the right eyelid and 
forehead, which was assigned a 10 percent rating.  This 
scarring results from laceration to the veteran's eyelid 
concurrent with the mugging and trauma which caused the 
veteran's right orbital blowout fracture.  However, the Board 
may not consider the mugging/eye lacerations residuals as 
part of the instant appeal, for that would constitute 
pyramiding.  See 38 C.F.R. § 4.14.  This appeal applies only 
to the right orbital blowout fracture, and residuals stemming 
from that injury, such as the surgical scarring.

The veteran contends that a compensable disability rating is 
warranted for his service-connected right eye orbit fracture 
residuals, which include facial scarring.

Pertinent medical evidence of record includes a VA 
examination report dated June 2005, addressing the veteran's 
facial problems, among other things.  This report includes 
the veteran's history of having been in a motor vehicle 
accident in 1992.  The veteran reported he had surgery, which 
included the placement of hardware and repositioning of the 
right eye.  His current complaints included reports of pain 
in the lower orbit.  Physical examination was essentially 
negative.  With respect to scars, the June 2005 report notes 
some on the right lower forehead, just above the eye and 
anterior to the eye brow.  This scarring was described as 
measuring not greater than 3 centimeters long and 1 
centimeter wide and being tender to palpation.  Examination 
was otherwise normal, but some discoloration was noted.  The 
scars were described as lighter than normal.  There was no 
underlying tissue loss, no disfigurement of the face, and no 
limitation of motion or loss of function.  Photographs 
submitted in conjunction with this report show some scarring 
and no disfigurement.

Also in June 2005, the veteran underwent a VA eye 
examination.  The veteran's pertinent service and medical 
history was discussed.  Upon physical examination, mild 
hypesthesia was noted about the right cheek.  The veteran 
reported no other pertinent problems and the physical 
examination was likewise negative.  As discussed, he was 
diagnosed at this time with hyperopia and astigmatism.  Apart 
from mild hypesthesia the veteran was found to have no other 
residual pathology or functional deficits.

In January 2007, the veteran underwent a VA scars examination 
to ascertain the current nature and severity of his right 
orbital blowout fracture residuals.  His claims folder was 
reviewed and pertinent service and medical history was 
discussed.  The examiner noted the veteran's account of a 
motor vehicle accident etiology to be at odds with his 
service medical records.

Upon physical examination, the veteran was noted to have a 
scar superior to the right eyebrow.  This scar was described 
as an inverted V, with each leg of the V measuring 2 
centimeters long and .1 centimeter wide.  It was nontender, 
nonadherent, smooth, stable, level, superficial, not deep.  
It did not show inflammation, edema, or keloid formation.  It 
was of normal color and did not cause any gross distortion of 
the face.  There was no induration or inflexibility and it 
caused no limitation of motion or function.

An x-ray report associated with the January 2007 examination 
notes the presence of a metallic plate and anchoring screws 
in the veteran's orbital floor, with a maintained orbital 
ridge, intact zygomatic arches and without evidence or 
fracture, displacement or pseudoarthrosis.

Based on the medical evidence of record, the Board finds that 
the veteran's right orbital blowout fracture residuals do not 
warrant a compensable disability rating for any period of the 
increased rating claim.  The veteran's complaints 
notwithstanding, the June 2005 and January 2007 examiners did 
not find the veteran's scar to functionally limit his right 
eye.  None of the scars was at least one-quarter inch (0.6 
cm) wide at the widest part.  The medical evidence does not 
otherwise establish the existence of any of the remaining 
seven characteristics of disfigurement.  The evidence shows 
that the scars are superficial, stable, and productive of no 
pain.  While hypo pigmentation was observed in the June 2005 
examination, it did not affect a surface area large enough to 
merit consideration of a compensable rating solely for that 
characteristic.  Accordingly, this disability is properly 
rated as noncompensably disabling under the schedular 
criteria.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The 
veteran's general assertions of pain are outweighed by the 
specific clinical findings and history presented that did not 
include painful or tender scar.  While mild hypesthesia was 
noted in the June 2005 eye examination, there is no 
limitation of motion or functionality that can be rated under 
any potentially applicable criteria.  Accordingly, an 
increased (compensable) rating for right orbital blowout 
fracture residuals is not allowed for any period of the 
increased rating claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
scars of the veteran's head warranted a compensable rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record 
reflects that the veteran has not required frequent 
hospitalizations for his service-connected right orbital 
blowout fracture residuals.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree at any time during the period of this claim.  The 
regular schedular rating criteria contemplates scars that are 
unstable, tender, cause limitation of motion or function, 
involve a wide area, or result in disfigurement. Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.


ORDER

Service connection for a left eye disability is denied.

Service connection for a bilateral carpal tunnel disability 
is denied.

A compensable rating for right orbital blowout fracture 
residuals is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


